Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner's Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in an interview with James Bongiorno on August 10, 2022.
The application has been amended as follows:
Specification
In paragraph [0060], please delete "(see, www.craftyarncouncil.com/weight)"
In paragraph [0076], please delete all the content and substitute as follows:
--where "W" is a yarn weight, "L" is a needle length, and "D" is a needle diameter; and where the yarn weight "W" is an integer from 0 to 7, where 0 is for a lace yarn weight which has a corresponding knit gauge range in stockinette stitch to 4 inches of 33-40 stitches, where 1 is for a super fine yarn weight which has a corresponding knit gauge range in stockinette stitch to 4 inches of 27-32 stitches, where 2 is for a fine yarn weight which has a corresponding knit gauge range in stockinette stitch to 4 inches of 23-26 stitches, where 3 is for a light yarn weight which has a corresponding knit gauge range in stockinette stitch to 4 inches of 21-24 stitches, where 4 is for a medium yarn weight which has a corresponding knit gauge range in stockinette stitch to 4 inches of 16-20 stitches, where 5 is for a bulky yarn weight which has a corresponding knit gauge range in stockinette stitch to 4 inches of 12-15 stitches, where 6 is for a super bulky yarn weight which has a corresponding knit gauge range in stockinette stitch to 4 inches of 7-11 stitches, and where 7 is for a jumbo yarn weight which has a corresponding knit gauge range in stockinette stitch to 4 inches of 6 and fewer stitches.--
Examiner's Remarks 
Claims 3-4 are allowed over the prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIYING ZHAO whose telephone number is (571)272-3326. The examiner can normally be reached on Monday to Friday, 8:30am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AIYING ZHAO/Examiner, Art Unit 3732                                                                                                                                                                                                        
/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732